                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT SAUNDERS                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 16-2690
                                             :
LARRY MAHALLY, ET AL.                        :


McHUGH, J.                                                                         May 25, 2021
                                       MEMORANDUM

       Petitioner Lamont Saunders was convicted of second-degree murder, robbery, criminal

conspiracy, and possession of an instrument of crime in 2005. He has filed an “Independent

Action for Relief from Final Order” under Civil Rule 60(d)(3), arguing that respondents

presented perjured testimony, thereby perpetrating fraud upon the Court, and entitling Petitioner

to relief from the Court’s denial of his petition for habeas corpus. See ECF 28. Petitioner’s

challenge largely centers on a statement made by one Jose Toro, who testified that Petitioner had

confessed to shooting the victim and stealing his money. Petitioner argues that this testimony

was perjured, and he claims that Toro could not have been present for an alleged confession, as

Toro was in custody at the time. Id.

       Petitioner’s contentions closely mirror an earlier motion under Fed. R. Civ. P. 60, which

was denied by this Court. See ECF 19. In support of his prior motion, Petitioner sought to

contradict Toro’s testimony by presenting an affidavit from Amy B. Troutman. See ECF 17 at

28. Her statement asserted that Toro’s bail was never paid. Id. I denied Petitioner’s motion as

untimely, stating that

               [i]n McQuiggin the Supreme Court held that a convincing showing of actual
               innocence may overcome the one-year statute of limitations set forth in the
               Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C. § 2244(d)(1).
               Id., 569 U.S. at 386. However, McQuiggin also held that for the untimeliness of a
               habeas petition to be excused under the fundamental miscarriage of justice

                                                 1
               exception a petitioner must “persuade[ ] the district court that, in light of the new
               evidence, no juror, acting reasonably, would have voted to find him guilty beyond
               a reasonable doubt” and “present[ ] evidence of innocence so strong that a court
               cannot have confidence in the outcome of the trial unless the court is also satisfied
               that the trial was free of non-harmless constitutional error.” Id. at 386, 401.

               Petitioner Saunders has not demonstrated that McQuiggin provides a basis for
               relief under Rule 60(b). He has not shown fraud upon the court during the
               pendency of his habeas corpus proceedings. Petitioner Saunders failed to present
               the court with any new evidence which would demonstrate that no reasonable jury
               would have voted to find him guilty. Instead, Petitioner Sunders merely argues –
               again – that his trial was tainted by perjured testimony. In her R&R Magistrate
               Judge Sitarski considered and rejected this claim. (ECF No. 9 at pp 10-12.)
               Moreover, Petitioner has not demonstrated any extraordinary circumstances as is
               required to grant Rule 60(b) relief.

       See ECF 19.

       In support of his current motion, Petitioner has attached a one-page affidavit from Irving

Samuel, a private investigator based in Philadelphia. See ECF 28 at 10. Mr. Samuel avers that,

on April 2, 2019, he went to the Criminal Justice Center and spoke to several unnamed clerks

there who interpreted a document proffered by Mr. Samuel and determined that Jose Toro’s bail

of $2500 had been revoked. Id. Petitioner claims that this affidavit proves that Jose Toro was in

custody at the time of the alleged confession and that respondents perpetrated fraud upon this

Court. Id. at 2–3.

       I cannot agree. Petitioner’s motion remains untimely and is not excused by McQuiggin v.

Perkins, 569 U.S. 383, 133 S.Ct. 1924 (2013). Mr. Irving’s affidavit does not meet the

demanding standard under McQuiggin, which requires new evidence which would demonstrate

that no reasonable jury would have voted to find him guilty. Id. at 384. The affidavit proffers

hearsay testimony from unknown clerks within the Criminal Justice Center and closely

resembles evidence that has already been considered and rejected by Judge Sitarski and then by

this Court. The affidavit does not demonstrate fraud or any of the other extraordinary



                                                 2
circumstances that are required to grant Rule 60 relief. For these reasons, Petitioner’s motion is

denied.

          An appropriate Order follows.

                                                               /s/ Gerald Austin McHugh
                                                             United States District Judge




                                                 3
